                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Jermaine Tyrone Belcher                                               Docket No. 2:10-CR-12-1H

                                Petition for Action on Supervised Release

COMES NOW Tuell Waters, U.S. Probation Officer of the court, presenting a petition for modification of
the Judgment and Commitment Order of Jermaine Tyrone Belcher, who, upon an earlier plea of guilty to
Conspiracy to Distribute and Possess With Intent to Distribute More Than 50 Grams of Cocaine Base
(Crack), in violation of 21 U.S.C. § 846, was sentenced by the Honorable Malcolm J. Howard, Senior U.S.
District Judge, on December 14, 2010, to the custody of the Bureau of Prisons for a term of 84 months. It
was further ordered that upon release from imprisonment the defendant be placed on supervised release for
a period of 5 years. On November 10, 2014, pursuant to 18 U.S.C. § 3582(c)(2) of the Federal Rules of
Criminal Procedure, the defendant's sentence of imprisonment was reduced to 49 months.

    Jermaine Tyrone Belcher was released from custody on October 30, 2015, at which time the term of
supervised release commenced. On January 12, 2017, a Petition for Action on Supervised Release was
filed modifying the conditions of supervision to add the DROPS condition.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On November 19, 2019, the defendant submitted a urine sample which tested positive for the use of
marijuana. Belcher readily admitted to using the illegal substance, accepted responsibility for his actions,
and signed a written admission. The defendant was verbally reprimanded and the matter was addressed
with Cognitive Behavioral Intervention. Furthermore, Belcher has been scheduled for a substance abuse
assessment and the frequency of drug testing will be increased.

It was previously ordered that the defendant be subject to the DROPS program as a condition of supervision.
However, the lack of available facilities for Belcher to complete this sanction and his lack of transportation
pose a significant hardship on the defendant. Therefore, it is respectfully requested that the DROPS sanction
be stricken from the conditions of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

The DROPS sanction is hereby removed from the conditions of supervision.

Except as herein modified, the judgment shall remain in full force and effect.
Jermaine Tyrone Belcher
Docket No. 2:10-CR-12-1H
Petition For Action
Page 2


Reviewed and approved,                            I declare under penalty of perjury that the foregoing
                                                  is true and correct.


/s/ Dwayne K. Benfield                            /s/ Tuell Waters
Dwayne K. Benfield                                Tuell Waters
Supervising U.S. Probation Officer                U.S. Probation Officer
                                                  201 South Evans Street, Rm 214
                                                  Greenville, NC 27858-1137
                                                  Phone: 252-830-2344
                                                  Executed On: December 27, 2019

                                     ORDER OF THE COURT

                                7th
Considered and ordered this _________             January
                                         day of ____________________, 2020, and ordered filed and
made a part of the records in the above case.

________________________________
Malcolm J. Howard
Senior U.S. District Judge
